 



VOTING AND EXCHANGE AGREEMENT

 

THIS VOTING AND EXCHANGE AGREEMENT (this “Agreement”) made the 1st day of
October, 2015.

 

BETWEEN:

 

QUEST SOLUTION, INC., a Delaware corporation with file number 1796648 and a
registered office at 1521 Concord Pike, Suite 303-B, Wilmington, New Castle,
Delaware 19803

 

(the “Parent”)

 

AND:

 

QUEST EXCHANGE LTD., a Canadian corporation with incorporation number 945229-0
and a registered office at 8102 Route Transcanadienne, Montreal, Quebec H4S 1M5

 

(the “ExchangeCo”)

 

AND:

 

VIASCAN GROUP INC., a Canadian corporation with corporation number 368068-1 and
a registered office at 8102 Route Transcanadienne, Montreal, Quebec H4S 1M5

 

(the “Shareholder”)

 

WHEREAS:

 

A.Pursuant to the Acquisition Agreement between the Parent, the ExchangeCo, the
Shareholder and ViascanQData Inc. (the“Company” the ExchangeCo, a wholly owned
subsidiary of the Parent, has offered to purchase the issued and outstanding
shares of the Company from the Shareholder;    B.Under the terms of the
Acquisition Agreement, the Shareholder will receive Exchangeable Shares of the
ExchangeCo, exchangeable into shares of the Parent Common Stock; and   
C.Pursuant to the Acquisition Agreement, the Parent and the ExchangeCo have
agreed to execute a voting agreement substantially in the form of this
agreement.

 

 

 



 

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement, the following terms shall have the following meanings:

 

(a)“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(b)“Acquisition Agreement” means the acquisition agreement dated October 1, 2015
between the Parent, the Company, the Shareholder and the Company, as amended,
supplemented and/or restated in accordance therewith.

 

(c)“Automatic Exchange Rights” means the benefit of the obligation of the Parent
to effect the automatic exchange of shares of the Parent Common Stock for the
Exchangeable Shares pursuant to Section 4.13.

 

(d)“Board of Directors” means the Board of Directors of the ExchangeCo, the
Parent or the Shareholder, as the case may be.

 

(e)“Business Day” means any day on which commercial banks are generally open for
business in Montreal, Quebec, other than a Saturday, a Sunday or a day observed
as a holiday in Montreal, Quebec under the laws of the Province of Quebec or the
federal laws of Canada.

 

(f)“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors of the ExchangeCo to be appropriate for such purpose.

 

(g)“Company” has the meaning set forth in Recital A of this Agreement;

 

 

 



 

(h)“Current Market Price” means, in respect of the Parent Common Stock on any
date, the Canadian Dollar Equivalent of the average of the closing prices of the
Parent Common Stock during a period of 20 consecutive trading days ending not
more than three trading days before such date on the OTC Bulletin Board, or, if
the Parent Common Stock is not then quoted on the OTC Bulletin Board, on such
other stock exchange or automated quotation system on which the Parent Common
Stock is listed or quoted, as the case may be, as may be selected by the Board
of Directors of the Parent for such purpose; provided, however, that if in the
opinion of the Board of Directors of the Parent the public distribution or
trading activity of the Parent Common Stock during such period does not create a
market which reflects the fair market value of the Parent Common Stock, then the
Current Market Price of the Parent Common Stock shall be determined by the Board
of Directors of the Parent, in good faith and in its sole discretion, and
provided further that any such selection, opinion or determination by the Board
of Directors of the Parent shall be conclusive and binding.     (i)“Entity”
means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.       (j)“Exchange Right” has the meaning
set out in Section 4.1.        (k)“Exchangeable Shares” means the Series A
preferred shares in the capital of the ExchangeCo having the rights, privileges,
restrictions and conditions set forth in the Share Provisions.       
(l)“Exchangeable Share Support Agreement” means the exchangeable share support
agreement made as of even date herewith between the ExchangeCo and the Parent.  
     (m)“Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; or (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal).        (n)“Insolvency
Event” means the institution by the ExchangeCo of any proceeding to be
adjudicated a bankrupt or insolvent or to be wound up, or the consent of the
ExchangeCo to the institution of bankruptcy, insolvency or winding-up
proceedings against the ExchangeCo, or the filing of a petition, answer or
consent seeking dissolution or winding-up under any bankruptcy, insolvency or
analogous laws, including without limitation the Companies Creditors Arrangement
Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
the ExchangeCo to contest in good faith any such proceedings
commenced in respect of the ExchangeCo within 30 days of becoming aware thereof,
or the consent by the ExchangeCo to the filing of any such petition or to the
appointment of a receiver, or the making by the ExchangeCo of a general
assignment for the benefit of creditors, or the admission in writing by the
ExchangeCo of its inability to pay its debts generally as they become due, or
the ExchangeCo not being permitted, pursuant to solvency requirements of
applicable law, to redeem any Retracted Shares pursuant to Section 6 of the
Share Provisions.

 

 

 

  

  (o)“Liquidation Call Right” has the meaning ascribed to that term in the
Acquisition Agreement.        (p)“Liquidation Event” has the meaning set out in
Section 4.13(a).        (q)“Liquidation Event Effective Date” has the meaning
set out in Section 4.13(b).        (r)“Officers Certificate” means, with respect
to the Parent or the ExchangeCo, as the case may be, a certificate signed by any
one of the authorized signatories of the Parent or the ExchangeCo, as the case
may be.        (s)“Parent Affiliates” means Affiliates of the Parent.       
(t)“Parent Common Stock” means a share of common stock, par value U.S. $0.001
per share, in the capital of the Parent, and any other security into which such
share may be changed.       (u)“Parent Consent” has the meaning set out in
Section 3.2.      (v)“Parent Meeting” has the meaning set out in Section 3.2.
     (w)“Parent Successor” has the meaning set out in Section 6.1.    
 (x)“Person” means any individual, Entity or Governmental Body.      
(y)“Redemption Call Right” has the meaning ascribed to that term in the
Acquisition Agreement.        (z)“Retracted Shares” has the meaning set out in
Section 4.7(a).        (aa)“Retraction Call Right” has the meaning ascribed to
that term in the Acquisition Agreement.        (bb)“Share Provisions” means the
rights, privileges, restrictions and conditions attaching to the Exchangeable
Shares as set forth in Schedule A of the Articles of the ExchangeCo.       
(cc)“Special Voting Shares” means the shares of preferred stock of the Parent,
par value U.S.$0.001, which entitles the holder of record of that share to a
number of votes at meetings of holders of the Parent Common Stock equal to the
number of Exchangeable Shares outstanding from time to time (other than
Exchangeable Shares held by the Parent and the Parent Affiliates).

 

 

 

 

  (dd)“Votes” has the meaning set out in Section 3.2.        (ee)“Voting Rights”
means the voting rights attached to the Special Voting Shares as set forth in
Article 3.

 

1.2Interpretation Not Affected by Headings, etc.

 

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and should not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.

 

1.3Number, Gender, etc.

 

Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

 

1.4Date for any Action

 

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.

 

ARTICLE 2

SPECIAL VOTING SHARES

 

2.1Issue and Ownership of the Special Voting Shares

 

(a)The Parent hereby issues to the Shareholder the Special Voting Shares to be
hereafter held by the Shareholder for the use and benefit of the Shareholder and
in accordance with the provisions of this Agreement. The Parent hereby
acknowledges receipt from the Shareholder of good and valuable consideration
(and the adequacy thereof) for the issuance of the Special Voting Shares by the
Parent to the Shareholder.

 

(b)Subject to the terms and conditions of this Agreement, the Shareholder shall
possess and be vested with full legal ownership of the Special Voting Shares and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Special Voting Shares provided that the Shareholder shall:

 

 

 



 

(i)hold the Special Voting Shares and the legal title thereto solely for the use
and benefit of the Shareholder in accordance with the provisions of this
Agreement; and

 

(ii)except as specifically authorized by this Agreement, have no power or
authority to sell, transfer, vote or otherwise deal in or with the Special
Voting Shares and the Special Voting Shares shall not be used or disposed of by
the Shareholder for any purpose other than the purposes set out in this
Agreement.

 

2.2Legended Share Certificates

 

The ExchangeCo will cause each certificate representing any of the Exchangeable
Shares to bear an appropriate legend notifying the Shareholder of its rights
with respect to the exercise of the Voting Rights in respect of the Exchangeable
Shares.

 

ARTICLE 3

EXERCISE OF VOTING RIGHTS

 

3.1Voting Rights

 

The Shareholder, as the holder of record of the Special Voting Shares, shall be
entitled to vote in person or by proxy the Special Voting Shares on any matters,
questions, proposals or propositions whatsoever that may properly come before
the holders of Parent Common Stock at a Parent Meeting or in connection with a
Parent Consent (the “Voting Rights”).

 

3.2Number of Votes

 

With respect to all meetings of stockholders of the Parent at which holders of
the shares of the Parent Common Stock are entitled to vote (each, a “Parent
Meeting”) and with respect to all written consents sought by the Parent from its
stockholders including the holders of the Parent Common Stock (each, a “Parent
Consent”), the Shareholder shall be entitled to cast and exercise one of the
votes comprised in the Voting Rights for each Exchangeable Share owned of record
by the Shareholder on the record date established by the Parent or by applicable
law for any Parent Meeting or any Parent Consent, as the case may be (the
“Votes”), in respect of each matter, question, proposal or proposition to be
voted on at such Parent Meeting or in connection with such Parent Consent.

 

3.3Copies of Stockholder Information

 

The Parent will deliver to the Shareholder copies of all materials (including
notices of any Parent Meeting), information statements, reports (including
without limitation, all interim and annual financial statements) and other
written communications that, in each case, are to be distributed from time to
time to holders of the Parent Common Stock at the same time as such materials
are first sent to holders of the Parent Common Stock.

 

 

 

  

3.4Other Materials

 

As soon as reasonably practicable after receipt by the Parent or stockholders of
the Parent (if such receipt is known by the Parent) of any material sent or
given by or on behalf of a third party to holders of the Parent Common Stock
generally, including without limitation, dissident proxy and information
circulars (and related information and material) and tender and exchange offer
circulars (and related information and material), the Parent shall use its
reasonable efforts to obtain and deliver to the Shareholder copies thereof.

 

3.5Termination of Voting Rights

 

All of the rights of the Shareholder with respect to the Votes exercisable in
respect of the Exchangeable Shares held by the Shareholder shall be deemed to be
surrendered by the Shareholder to the Parent, and the Votes and Voting Rights
shall cease immediately upon the delivery by the Shareholder of the certificates
representing such Exchangeable Shares in connection with:

 

  (a)the exercise by the Shareholder of the Exchange Right; or

 

(b)the occurrence of the automatic exchange of Exchangeable Shares for shares of
the Parent Common Stock, as specified in Article 4,

 

unless, in either case, the Parent shall not have delivered the requisite shares
of the Parent Common Stock issuable in exchange for the Exchangeable Shares to
the Shareholder, or upon:

 

(c)the redemption of the Exchangeable Shares pursuant to Sections 6 or 7 of the
Share Provisions;

 

(d)the effective date of the liquidation, dissolution or winding-up of the
ExchangeCo pursuant to Section 5 of the Share Provisions; or

 

(e)the purchase of the Exchangeable Shares from the Shareholder by the
ExchangeCo pursuant to the exercise by the ExchangeCo of the Retraction Call
Right, the Redemption Call Right or the Liquidation Call Right.

 

ARTICLE 4

EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

 

4.1Grant and Ownership of the Exchange Right

 

The Parent hereby grants to the Shareholder for the use and benefit of the
Shareholder the right (the “Exchange Right”), exercisable upon the occurrence
and during the continuance of an Insolvency Event, to require the Parent to
purchase from the Shareholder all or any part of the Exchangeable Shares held by
the Shareholder and the Automatic Exchange Rights, all in accordance with the
provisions of this Agreement. The Parent hereby acknowledges receipt from the
Shareholder of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by the Parent
to the Shareholder. Subject to the terms and conditions of this Agreement, the
Shareholder shall possess and be vested with full legal ownership of the
Exchange Right and the Automatic Exchange Rights and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Exchange
Right and the Automatic Exchange Rights, provided that the Shareholder shall:

 

 

 



 

(a)hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto solely for the use and benefit of the Shareholder in accordance with the
provisions of this Agreement; and

 

(b)except as specifically authorized by this Agreement, have no power or
authority to exercise or otherwise deal in or with the Exchange Right or the
Automatic Exchange Rights, and not exercise any such rights for any purpose
other than the purposes of this Agreement.

 

4.2Legended Share Certificates

 

The ExchangeCo will cause each certificate representing any of the Exchangeable
Shares to bear an appropriate legend notifying the Shareholder of:

 

(a) its rights with respect to the exercise of the Exchange Right; and

 

(b) the Automatic Exchange Rights.

 

4.3General Exercise of Exchange Right

 

The Exchange Right shall be and remain vested in and exercisable by the
Shareholder.

 

4.4Purchase Price

 

The purchase price payable by the Parent for each of the Exchangeable Shares to
be purchased by the Parent under the Exchange Right shall be an amount per share
equal to:

 

(a)the Current Market Price of one share of the Parent Common Stock on the last
Business Day prior to the day of closing of the purchase and sale of the
Exchangeable Shares under the Exchange Right, which shall be satisfied in full
by the Parent causing to be sent to such holder one share of the Parent Common
Stock; plus     (b)to the extent not paid by the ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each of the Exchangeable Shares held by such holder on any dividend record date
which occurred prior to the closing of the purchase and sale.

 

In connection with each exercise of the Exchange Right, the Parent shall provide
to the Shareholder an Officers Certificate setting forth the calculation of the
purchase price for each of the Exchangeable Shares. The purchase price for each
of the Exchangeable Shares so purchased may be satisfied only by the Parent
issuing and delivering or causing to be delivered to the Shareholder one share
of the Parent Common Stock and on the applicable payment date a cheque for the
balance, if any, of the purchase price without interest (but less any amounts
withheld pursuant to Section 4.14).

 

 

 



 

4.5Exercise Instructions

 

Subject to the terms and conditions herein set forth, the Shareholder shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to exercise the Exchange Right with respect to all or any part of the
Exchangeable Shares registered in the name of the Shareholder on the books of
the ExchangeCo. To cause the exercise of the Exchange Right, the Shareholder
shall deliver to the Parent the certificates representing the Exchangeable
Shares which such Shareholder desires Parent to purchase, duly endorsed in blank
for transfer, and accompanied by such other documents and instruments as may be
required to effect a transfer of Exchangeable Shares under the Canada Business
Corporations Act and the articles of the ExchangeCo and such additional
documents and instruments as the Parent or the ExchangeCo may reasonably
require, together with:

 

(a)a duly completed form of notice of exercise of the Exchange Right, contained
on the reverse of or attached to the Exchangeable Share certificates, stating:

 

(i)that the Shareholder exercises the Exchange Right so as to require the Parent
to purchase from the Shareholder the number of the Exchangeable Shares specified
therein;

 

(ii)that the Shareholder has good title to and owns all the Exchangeable Shares
to be acquired by the Parent free and clear of all liens, claims, security
interests, adverse claims and encumbrances;

 

(iii)the names in which the certificates representing the shares of the Parent
Common Stock issuable in connection with the exercise of the Exchange Right are
to be issued; and

 

(iv)the names and addresses of the Persons to whom such new certificates should
be delivered; and

 

(b)payment (or evidence satisfactory to the ExchangeCo and the Parent of
payment) of the taxes (if any) payable as contemplated by Section 4.8 of this
Agreement.

 

If only a part of the Exchangeable Shares represented by any certificate or
certificates are to be purchased by the Parent under the Exchange Right, a new
certificate for the balance of the Exchangeable Shares shall be issued to the
holder at the expense of the ExchangeCo.

 

4.6Delivery of Parent Common Stock; Effect of Exercise

 

  (a)Promptly after receipt of the certificates representing the Exchangeable
Shares which the Shareholder desires the Parent to purchase under the Exchange
Right, together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right (and payment of
taxes, if any, payable as contemplated by Section 4.8 or evidence thereof), duly
endorsed for transfer to the Parent, the Parent shall deliver or cause to be
delivered to the Shareholder (or to such other Persons, if any, properly
designated by the Shareholder) the number of shares of the Parent Common Stock
issuable in connection with the exercise of the Exchange Right, and on the
applicable payment date cheques for the balance, if any, of the total purchase
price therefor without interest (but less any amounts withheld pursuant to
Section 4.14), provided, however, that no such delivery shall be made unless and
until the Shareholder shall have paid (or provided evidence satisfactory to the
ExchangeCo and the Parent of the payment of) the taxes (if any) payable as
contemplated by Section 4.8 of this Agreement.

 

 

 

 

(b)Immediately upon receipt of the certificates representing the Exchangeable
Shares, the closing of the transaction of purchase and sale contemplated by the
Exchange Right shall be deemed to have occurred and the Shareholder shall be
deemed to have transferred to the Parent all of the Shareholder’s right, title
and interest in and to such Exchangeable Shares, shall cease to be a holder of
such Exchangeable Shares and shall not be entitled to exercise any of the rights
of a holder in respect thereof, other than the right to receive its
proportionate part of the total purchase price for such Exchangeable Shares
(together with a cheque for the balance, if any, of the total purchase price
therefor without interest (but less any amounts withheld pursuant to Section
4.14)).

 

(c)If the requisite number of shares of the Parent Common Stock is not allotted,
issued and delivered by the Parent to the Shareholder within five Business Days
of the date set out in Section 4.6(b), and cheque for the balance, if any, of
the total purchase price for such Exchangeable Shares is not issued and
delivered to the Shareholder on the applicable payment date, the rights of the
Shareholder shall remain unaffected until such shares of the Parent Common Stock
are so allotted, issued and delivered by the Parent and any such cheque is
issued and delivered by the Parent.

 

(d)Concurrently with the Shareholder ceasing to be a holder of Exchangeable
Shares, the Shareholder shall be considered and deemed for all purposes to be
the holder of the shares of the Parent Common Stock delivered to it pursuant to
the Exchange Right.

 

Exercise of Exchange Right Subsequent to Retraction

 

  (a)In the event that the Shareholder has exercised its right under Section 6
of the Share Provisions to require the ExchangeCo to redeem any or all of the
Exchangeable Shares held by the Shareholder (the “Retracted Shares”) and is
notified by the ExchangeCo pursuant to Section 6(f) of the Share Provisions that
the ExchangeCo will not be permitted as a result of solvency requirements of
applicable law to redeem all such Retracted Shares, and provided that the
ExchangeCo shall not have exercised the Retraction Call Right with respect to
the Retracted Shares and that the Shareholder has not revoked the retraction
request delivered to the ExchangeCo pursuant to Section 6(a) of the Share
Provisions, the retraction request will constitute and will be deemed to
constitute notice from the Shareholder to the Parent for the exercise of the
Exchange Right with respect to those Retracted Shares that the ExchangeCo is
unable to redeem, and the Shareholder will exercise the Exchange Right with
respect to the Retracted Shares that the ExchangeCo is not permitted to redeem.

 



 

 

 

  (b)The ExchangeCo hereby agrees to immediately notify the Shareholder of the
prohibition against the ExchangeCo redeeming all of the Retracted Shares, and
will require the Parent to purchase such shares in accordance with the
provisions of this Article 4.

 

4.8Stamp or Other Transfer Taxes

 

Upon any sale of any of the Exchangeable Shares to the Parent pursuant to the
Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing the shares of the Parent Common Stock to be delivered
in connection with the payment of the total purchase price therefor shall be
issued in the name of the Shareholder or in such names as the Shareholder may
otherwise direct in writing without charge to the Shareholder; provided,
however, that the Shareholder:

 

(a)shall pay (and neither of the Parent or the ExchangeCo shall be required to
pay) any documentary, stamp, transfer or other taxes that may be payable in
respect of any transfer involved in the issuance or delivery of such shares to a
Person other than such Shareholder; or

 

(b)shall have evidenced to the satisfaction of the Parent and the ExchangeCo
that such taxes, if any, have been paid.

 

4.9Notice of Insolvency Event

 

As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, the ExchangeCo and the Parent shall give written notice
thereof to the Shareholder.

 

4.10Qualification of Parent Common Stock

 

The Parent will in good faith expeditiously take all such reasonable actions and
do all such reasonable things as are necessary or desirable to cause all shares
of the Parent Common Stock to be delivered pursuant to the Exchange Right or the
Automatic Exchange Rights to be listed, quoted or posted for trading on all
stock exchanges and quotation systems on which the outstanding Parent Common
Stock have been listed by the Parent and remain listed and are quoted or posted
for trading at such time. The Shareholder acknowledges and agrees that none of
the shares of the Parent Common Stock have been or will be registered under the
United States Securities Act of 1933, as amended, (the “1933 Act”), or under any
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Section 6.2), except in accordance
with the provisions of Regulation S under the 1933 Act (“Regulation S”),
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state, provincial and foreign securities laws. The Shareholder
further acknowledges and agrees that the Parent has not undertaken, and will
have no obligation, to register any of the shares of the Parent Common Stock
under the 1933 Act or any other securities legislation.

 

 

 



 

4.11Parent Common Stock

 

The Parent hereby represents, warrants and covenants that the shares of the
Parent Common Stock issuable as described herein will be duly authorized and
validly issued as fully paid and non-assessable and shall be free and clear of
any lien, claim or encumbrance.

 

4.12Prohibition on Voluntary Liquidation

 

The Parent covenants that it shall not take any action relating to a voluntary
liquidation, dissolution or winding-up of the ExchangeCo or its successors,
prior to the Redemption Date (as defined in the Share Provisions) unless prior
to such liquidation, dissolution or winding-up the Parent shall have taken such
actions to ensure that it is possible for the Shareholder to extend through to
the Redemption Date (subject to the continuing effect of other provisions of
this Agreement which may permit the redemption or other termination of the
Exchangeable Shares prior to the Redemption Date) the deferral of any gain
incurred by the Shareholder that would otherwise have been recognized at the
effective time as a result of the consummation of the transactions contemplated
by the Acquisition Agreement.

 

4.13Automatic Exchange on Liquidation of the Parent

 

(a) The Parent will give the Shareholder notice of each of the following events
at the time set forth below:

 

(i)in the event of any determination by the Board of Directors of the Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to the Parent or to effect any other distribution of assets of the
Parent among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution; and

 

(ii)as soon as practicable following the earlier of (A) receipt by the Parent of
notice of, and (B) the Parent otherwise becoming aware of, any threatened or
instituted claim, suit, petition or other proceedings with respect to the
involuntary liquidation, dissolution or winding-up of the Parent or to effect
any other distribution of assets of the Parent among its shareholders for the
purpose of winding up its affairs, in each case where the Parent has failed to
contest in good faith any such proceeding commenced in respect of the Parent
within 30 days of becoming aware thereof,

 

each, a “Liquidation Event”.

 

 

 



 

(b)In order that the Shareholder will be able to participate on a pro rata basis
with the holders of the Parent Common Stock in the distribution of assets of the
Parent in connection with a Liquidation Event, on the fifth Business Day prior
to the effective date (the “Liquidation Event Effective Date”) of a Liquidation
Event all of the then outstanding Exchangeable Shares shall be automatically
exchanged for shares of the Parent Common Stock. To effect such automatic
exchange, the Parent shall purchase on the fifth Business Day prior to the
Liquidation Event Effective Date each Exchangeable Share then outstanding and
held by the Shareholder, and the Shareholder shall sell the Exchangeable Shares
held by it at such time, for a total purchase price per share equal to:

 

(i)the Current Market Price of one share of the Parent Common Stock on the fifth
Business Day prior to the Liquidation Event Effective Date, which shall be
satisfied in full by the Parent issuing to the Shareholder one share of the
Parent Common Stock; and

 

(ii)to the extent not paid by the ExchangeCo, an additional amount equivalent to
the full amount of all declared and unpaid dividends on each such Exchangeable
Share held by the Shareholder on any dividend record date which occurred prior
to the date of the exchange.

 

(c)In connection with such automatic exchange, the Parent will provide to the
Shareholder an Officers Certificate setting forth the calculation of the
purchase price for each of the Exchangeable Shares.

 

(d)On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for shares of the Parent Common Stock shall be
deemed to have occurred, and the Shareholder shall be deemed to have transferred
to the Parent all of the Shareholder’s right, title and interest in and to the
Shareholder’s Exchangeable Shares and shall cease to be a holder of such
Exchangeable Shares and the Parent shall issue to the Shareholder the shares of
the Parent Common Stock issuable upon the automatic exchange of Exchangeable
Shares for shares of the Parent Common Stock and on the applicable payment date
shall deliver to the Shareholder a cheque for the balance, if any, of the total
purchase price for such Exchangeable Shares without interest but less any
amounts withheld pursuant to Section 4.14. Concurrently with the Shareholder
ceasing to be a holder of Exchangeable Shares, the Shareholder shall be
considered and deemed for all purposes to be the holder of the shares of the
Parent Common Stock issued pursuant to the automatic exchange of Exchangeable
Shares for shares of the Parent Common Stock and the certificates held by the
Shareholder previously representing the Exchangeable Shares exchanged by the
Shareholder with the Parent pursuant to such automatic exchange shall thereafter
be deemed to represent shares of the Parent Common Stock issued to the
Shareholder by the Parent pursuant to such automatic exchange. Upon the request
of the Shareholder and the surrender by the Shareholder of Exchangeable Share
certificates deemed to represent shares of the Parent Common Stock, duly
endorsed in blank and accompanied by such instruments of transfer as the Parent
may reasonably require, the Parent shall deliver or cause to be delivered to the
Shareholder certificates representing shares of the Parent Common Stock of which
the Shareholder is the holder.

 

 

 



 

4.14Withholding Rights

 

The Parent and the ExchangeCo shall be entitled to deduct and withhold from any
consideration otherwise payable under this Agreement to the Shareholder such
amounts as the Parent or ExchangeCo is required or permitted to deduct and
withhold with respect to such payment under the Income Tax Act (Canada), the
United States Internal Revenue Code of 1986 or any provision of provincial,
state, local or foreign tax law, in each case as amended or succeeded. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes as having been paid to the Shareholder in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required or permitted to be deducted or withheld from any payment to
the Shareholder exceeds the cash portion of the consideration otherwise payable
to the Shareholder, the Parent and the ExchangeCo are hereby authorized to sell
or otherwise dispose of such portion of the consideration as is necessary to
provide sufficient funds to the Parent or the ExchangeCo, as the case may be, to
enable it to comply with such deduction or withholding requirement and the
Parent or the ExchangeCo shall notify the Shareholder thereof and remit to the
Shareholder any unapplied balance of the net proceeds of such sale.

 

ARTICLE 5

FURTHER COVENANTS

 

5.1Income Tax Returns and Reports

 

The Shareholder shall, to the extent necessary, prepare and file appropriate
United States and Canadian income tax returns and any other returns or reports
as may be required by applicable law and in connection therewith may obtain the
advice of and assistance from such experts as the Shareholder may reasonably
consider necessary or advisable.

 

5.2Evidence and Authority to Shareholder

 

The Parent and/or the ExchangeCo shall furnish to the Shareholder evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by the Parent and/or the
ExchangeCo under this Agreement or as a result of any obligation imposed under
this Agreement, including, without limitation, in respect of the Voting Rights
or the Exchange Right or the Automatic Exchange Rights and the taking of any
other action to be taken by the Shareholder at the request of or on the
application of the Parent and/or the ExchangeCo promptly if and when:

 

 

 



 

  (a)such evidence is required by any other section of this Agreement to be
furnished to the Shareholder in accordance with the terms of this Section 5.2;
or

 

(b)the Shareholder, in the exercise of its rights, powers, duties and
authorities under this Agreement, gives the Parent and/or the ExchangeCo written
notice requiring it to furnish such evidence in relation to any particular
action or obligation specified in such notice.

 

Such evidence shall consist of an Officers Certificate of the Parent and/or the
ExchangeCo or a statutory declaration or a certificate made by Persons entitled
to sign an Officers Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.

 

Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Shareholder at the request or on the application of
the Parent and/or the ExchangeCo, and except as otherwise specifically provided
herein, such evidence may consist of a report or opinion of any solicitor,
attorney, auditor, accountant, appraiser, valuer, engineer or other expert or
any other Person whose qualifications give authority to a statement made by him,
provided that if such report or opinion is furnished by a director, officer or
employee of the Parent and/or the ExchangeCo it shall be in the form of an
Officers Certificate or a statutory declaration.

 

Each statutory declaration, Officers Certificate, opinion or report furnished to
the Shareholder as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the Person giving the evidence:

 

(a)declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

 

(b)describing the nature and scope of the examination or investigation upon
which he based the statutory declaration, certificate, statement or opinion; and

 

(c)declaring that he has made such examination or investigation as he believes
is necessary to enable him to make the statements or give the opinions contained
or expressed therein.

 

ARTICLE 6

PARENT SUCCESSORS

 

6.1Certain Requirements in Respect of Combination, etc.

 

The Parent shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if such other Person or continuing corporation (the “Parent Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto to
evidence the assumption by the Parent Successor of liability for all moneys
payable and property deliverable hereunder and the covenant of the Parent
Successor to pay and deliver or cause to be delivered the same and its agreement
to observe and perform all the covenants and obligations of the Parent under
this Agreement.

 

 

 



 

6.2Vesting of Powers in Successor

 

Whenever the conditions of Section 6.1 have been duly observed and performed,
the Shareholder and, if required by Section 6.1, the Parent Successor and the
ExchangeCo shall execute and deliver the supplemental agreement provided for in
Article 7 and thereupon the Parent Successor shall possess and from time to time
may exercise each and every right and power of the Parent under this Agreement
in the name of the Parent or otherwise and any act or proceeding by any
provision of this Agreement required to be done or performed by the Board of
Directors of the Parent or any officers of the Parent may be done and performed
with like force and effect by the directors or officers of such Parent
Successor.

 

6.3Wholly-Owned Subsidiaries

 

Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of the Parent with or into the
Parent or the winding-up, liquidation or dissolution of any wholly-owned
subsidiary of the Parent provided that all of the assets of such subsidiary are
transferred to the Parent or another wholly-owned direct or indirect subsidiary
of the Parent and any such transactions are expressly permitted by this Article
6.

 

ARTICLE 7

AMENDMENTS AND SUPPLEMENTAL AGREEMENTS

 

7.1Amendments, Modifications, etc.

 

This Agreement may not be amended or modified except by an agreement in writing
executed by the Parent, the ExchangeCo and the Shareholder, and approved in
accordance with Section 9(b) of the Share Provisions.

 

7.2Ministerial Amendments

 

Notwithstanding the provisions of Section 7.1, the parties to this Agreement may
in writing, at any time and from time to time, amend or modify this Agreement
for the purposes of:

 

 

 



 

(a)making such amendments or modifications not inconsistent with this Agreement
as may be necessary or desirable with respect to matters or questions which, in
the good faith opinion of the Board of Directors of each of the Parent, the
ExchangeCo and the Shareholder, it may be expedient to make; or

 

(b)making such changes or corrections which, on the advice of counsel to the
Parent, the ExchangeCo and the Shareholder, are required for the purpose of
curing or correcting any ambiguity or defect or inconsistent provision or
clerical omission or mistake or manifest error.

 

7.3Changes in Capital of the Parent and the ExchangeCo

 

At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Exchangeable Share Support Agreement or otherwise, as a result
of which either the shares of the Parent Common Stock or the Exchangeable Shares
or both are in any way changed, this Agreement shall forthwith be amended and
modified as necessary in order that it shall apply with full force and effect,
mutatis mutandis, to all new securities into which the shares of the Parent
Common Stock or the Exchangeable Shares or both are so changed and the parties
hereto shall execute and deliver a supplemental agreement giving effect to and
evidencing such necessary amendments and modifications.

 

7.4Execution of Supplemental Agreements

 

No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time the
ExchangeCo, the Parent and the Shareholder, all when authorized by a resolution
of their respective Board of Directors, may, subject to the provisions of these
presents, and they shall, when so directed by these presents, execute and
deliver by their proper officers or other instruments supplemental hereto, which
thereafter shall form part hereof, for any one or more of the following
purposes:

 

(a)evidencing the succession of the Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 6 and Section 8.2;

 

(b)making any additions to, deletions from or alterations of the provisions of
this Agreement or the Voting Rights, the Exchange Right or the Automatic
Exchange Rights which are necessary or advisable in order to incorporate,
reflect or comply with any legislation the provisions of which apply to the
Parent, the ExchangeCo, the Shareholder or this Agreement; and

 

(c)for any other purposes not inconsistent with the provisions of this
Agreement, including without limitation, to make or evidence any amendment or
modification to this Agreement as contemplated hereby.

 

 

 



 

ARTICLE 8

TERMINATION AND ASSIGNMENT

 

8.1Term

 

This Agreement shall continue until the earliest to occur of the following
events:

 

  (a)no outstanding Exchangeable Shares are held by the Shareholder;

 

(b)each of the Parent and the ExchangeCo elect in writing to terminate the
Agreement and such termination is approved by the Shareholder in accordance with
Section 9(b) of the Share Provisions; and

 

  (c)21 years from the date of this Agreement.

 

8.2Assignment by Shareholder

 

This Agreement may not be assigned by the Shareholder without the prior written
consent of the Parent and the ExchangeCo, not to be unreasonably withheld.

 

ARTICLE 9

GENERAL

 

9.1Severability

 

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the Agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.

 

9.2Enurement

 

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

9.3Notices to Parties

 

Any notice or other communication required or permitted to be delivered to any
party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received (a) upon receipt when delivered by hand, or (b)
two business days after sent by registered mail or by courier or express
delivery service or by electronic transmission (email or facsimile), provided
that in each case the notice or other communication is sent to the address,
email address or facsimile telephone number set forth beneath the name of such
party below (or to such other address, email address or facsimile telephone
number as such party shall have specified in a written notice given to the other
parties hereto):

 

 

 



 

(a) if to the Parent or the ExchangeCo:

 

Quest Solution, Inc.

PO Box 22736

Eugene, OR 97402

 

Attn: Tom Miller

Email: tmiller@questsolution.com

 

with a copy (but not as notice) to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

Monarch Plaza, Suite 1600

3414 Peachtree Road, N.E.

Atlanta, GA 30326-1164

 

Attn.: Joseph R. Delgado, Esq.

 

Email: jdelgado@bakerdonelson.com

Fax: 678-406-8836

 

(b) if to the Shareholder:

 

8102 Route Transcanadienne

Montreal, Quebec H4S 1M5

 

Attn.: Gilles Gaudreault

 

Email: ggaudreault@viascanqdata.com

Fax : 514-956-0326

 

with a copy (but not as notice) to:

 

Martel, Cantin Lawyers

1010 Sherbrooke St. W, Suite 605

Montreal, Quebec, H3A 2R7

 

Attn.: Thierry L. Martel

 

Email: thierrymartel@martelcantin.ca

Fax: 514-844-2087

 

9.4Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

9.5Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein
(excluding any conflict of laws, rule or principle which might refer such
construction to the laws of another jurisdiction) and shall be treated in all
respects as a British Columbia contract. The parties hereto irrevocably attorn
to the non-exclusive jurisdiction of the courts of British Columbia with respect
to any matter arising hereunder or related thereto.

 

[Signature page follows]

  

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

QUEST SOLUTION, INC.       Per: /s/ Tom Miller     Authorized Signatory        
QUEST EXCHANGE LTD.       Per: /s/ Tom Miller     Authorized Signatory        
VIASCAN GROUP INC.       Per: /s/ Denis Kurdi     Authorized Signatory  

 

 

 



 